Exhibit 10.71 FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan Deferred Restricted Stock Unit Agreement for Non-Employee Directors Pursuant to the FTI Consulting, Inc. Non-Employee Director Compensation Plan To: FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (this “Award”) of restricted stock units (the “Restricted Stock Units”) under the FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan, as Amended and Restated Effective as of June 3, 2015, as further amended or restated from time to time (the “Omnibus Plan”), in accordance with the FTI Consulting, Inc. Non-Employee Director Compensation Plan, as amended and restated effective January 1, 2016, as further amended or restated from time to time (the “Director Plan”), conditioned upon your agreement to the terms and conditions described below. Each Restricted Stock Unit represents, on the books of the Company, a unit which is equivalent to one share of the Company’s common stock, $0.01 par value (the “Common Stock”). You have designated an elected payment date of , (your “Elected Payment Date”). The effective date of grant will be , (the “Grant Date”), subject to your promptly signing and returning a copy of this Agreement (as defined below) to the Company. The Award has been made in fulfillment of your election under the Director Plan to receive your “Cyclical Equity Grant” (as defined in the Director Plan) in the form of Restricted Stock Units.
